UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-2480


ALONZO KEY,

                       Plaintiff – Appellant,

          v.

BADGE 450 PHILLIP S. MIANO; BADGE 545 MATHEW BARNWELL;
BADGE 520 CPL SPANN; BADGE 159 CPL SMITH; CPL EAGERTON,
Officers of Aiken Department of Public Safety,

                       Defendants – Appellees,

          and

SOUTH CAROLINA, STATE OF; AIKEN CITY POLICE DEPARTMENT,

                       Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     David C. Norton, District Judge.
(1:11-cv-01613-DCN)


Submitted:    March 26, 2013                 Decided:   March 28, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alonzo Key, Appellant Pro Se. William Henry Davidson, II,
Daniel C. Plyler, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Alonzo        Key    appeals        the   district   court’s        order

accepting the recommendation of the magistrate judge and denying

relief   on    his     42    U.S.C.     § 1983     (2006)   complaint.       We    have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                       Key v.

Miano, No. 1:11-cv-01613-DCN (D.S.C. Nov. 5, 2012).                       We dispense

with oral argument because the facts and legal contentions are

adequately     presented          in   the   materials    before   this    court    and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                              3